Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendment made to claims 1, 21 and 23, the withdrawal of claims 1-11, and the cancelation of claim 20, as filed on June 21, 2022, are acknowledged.  
The amendment made to Fig. 1 is responsive.  The previous objection to the drawing, as set forth in the Office Action mailed on April 7, 2022, has been withdrawn.
The amendment made to claim 23 has overcome the previous rejection to the claim under 35 U.S.C. 112, as set forth in the Office Action mailed on April 7, 2022.
The amendments made to claim 1 have overcome the previous prior art rejections to the claim and its dependent claims as set forth in the Office Action mailed on April 7, 2022.

Interview Summary
A telephone interview was conducted on July 29, 2022 with Mr. Neil S, Bartfeld regarding claims 1-11.  The application is in condition for allowance except the existence of claims 1-11, which was elected with traverse in the reply filed on March 11, 2022.  Mr. Bartfeld authorized the cancelation of claims 1-11. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-11 (Cancelled).
Authorization for this examiner’s amendment was given by Mr. Bartfeld in a telephone interview on July 29, 2022.

Reasons for Allowance
Claims 12-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 12, it incorporates the subject matter of claim 20 that was indicated as an allowable subject matter, as set forth in the Office Action mailed on April 7, 2022.
Regarding claims 13-19 and 21-25, they are dependent from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713